     Case 1:18-cv-04309-PKC-KHP Document 68 Filed 10/15/19 Page 1 of 1



                                  UNITED STATES
                         SECURITIES AND EXCHANGE COMMISSION
                                             100 F Street, N.E.
                                        WASHINGTON, DC. 20549-1004

                                                                                     Duane K. Thompson
DIVISION OF                                                              Assistant Chief Litigation Counsel
ENFORCEMENT                                                                    Telephone: (202) 551-7159
                                                                                Facsimile: (202) 772-9282
                                                                                    Thompsond@sec.gov

                                          October 15, 2019

 VIA ECF
 The Honorable P. Kevin Castel
 United States District Judge
 United States Courthouse
 500 Pearl Street, Courtroom I ID
 New York, NY 10007-1312

              SEC v. Abellan, et al., No. 18-cv-04309-PKC

 Dear Judge Castel:

       On behalf of Plaintiff Securities and Exchange Commission (“SEC”), I am writing in regard to
 the Motion to Continue Case Management Conference (Doc. 67) filed earlier today by defendant
 James B. Panther, Jr. (Panther”). The SEC is taking appropriate steps to move this case along.
 Subject to the authorization by the Commission, the SEC will be prepared to move for a default
 judgment against defendant Faiyaz Dean that would include a request for a specific civil money
 penalty. We are also continuing our efforts to effect service of process on defendant Francisco
 Abellan. Should Your Honor have questions about these or other matters, we stand ready to appear
 in person at the Case Management Conference that is currently scheduled for 11 am this Thursday,
 October 17, 2019. However, in view of the filing made today by the Department of Justice (Doc.
 66), we do not oppose Panther’s request to continue the Conference or, alternatively, to permit
 counsel to appear telephonically.

         We thank Your Honor for your consideration and attention to this matter.




                                                             Respectfully submitted,
                                                             s/Duane K Thompson
                                                             Duane K. Thompson

 cc: Counsel of Record (via ECF)
